                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

H.G., an individual,

        Plaintiff,                                           Case No. 19-cv-13622
                                                             Hon. Matthew F. Leitman
v.

INTER-CONTINENTAL HOTELS
CORPORATION and
MARRIOTT INTERNATIONAL, INC.

     Defendants.
__________________________________________________________________/

                      ORDER GRANTING PLAINTIFF LEAVE
                         TO AMEND HER COMPLAINT

        On December 9, 2019, Plaintiff H.G., an individual, filed this action against

Defendants Inter-Continental Hotels Corporation and Marriott International, Inc.

under       the   federal    William   Wilberforce   Trafficking   Victim   Protection

Reauthorization Act of 2008 (the “TVPRA”). (See Compl., ECF No. 1.) In the

Complaint, H.G. alleges that she is a survivor of sex trafficking and that the alleged

trafficking took place at hotels operated by and/or affiliated with the Defendants.

(See id.)

        Defendants have now each filed motions to dismiss H.G.’s Complaint

pursuant to Federal Rule of Civil Procedure 12(b)(6). (See Mots., ECF No. 10, 11.)

Defendants argue, among other things, that (1) H.G. has failed to plead sufficient



                                            1
facts to support the essential elements of her TVPRA claim and to hold Defendants

liable for the alleged trafficking (see, e.g., ECF No. 10, PageID.103; ECF No. 11,

PageID.138), (2) H.G. has used impermissible “group” pleading that “fails to

attribute specific factual allegations to specific defendants” (ECF No. 11,

PageID.151; see also ECF No. 10, PageID.124-125), and (3) H.G.’s claims are time-

barred (see ECF No. 10, PageID.102-103; ECF No. 11, PageID.140).

         Without expressing any view regarding the merits of the motion to dismiss,

the Court will grant H.G. the opportunity to file a First Amended Complaint in order

to remedy the purported pleading defects that Defendants have raised in their

motions to dismiss.       The Court does not anticipate allowing H.G. another

opportunity to amend to add factual allegations that she could now include in her

First Amended Complaint. Simply put, this is H.G.’s opportunity to allege any and

all additional facts, currently known to her, that may cure the alleged pleading

deficiencies in the Complaint and that could support the essential elements of her

claim.

         By February 25, 2020, H.G. shall notify the Court and Defendants in writing

whether they will amend the Complaint or respond to the motion to dismiss. If H.G.

provides notice that she will be filing a First Amended Complaint, she shall file that

amended pleading by no later than March 10, 2020, and Defendants shall answer or

otherwise respond to it by no later than April 7, 2020. Upon the filing of a First



                                          2
Amended Complaint, the Court will terminate without prejudice Defendants’

currently-pending motions to dismiss as moot. If H.G. provides notice that she will

not be filing a First Amended Complaint, she shall file responses to Defendants’

motions to dismiss in accordance with the Court’s Local Rules.

      IT IS SO ORDERED.

                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE

Dated: February 11, 2020


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on February 11, 2020, by electronic means and/or
ordinary mail.

                                      s/Holly A. Monda
                                      Case Manager
                                      (810) 341-9764




                                        3
